Citation Nr: 0941459	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  06-29 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a 
collarbone fracture with arthritis.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from April 1957 to April 
1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In August 2008, the Veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing held at the RO.  A transcript from that hearing 
has been incorporated into the claims file.  This matter was 
previously before the Board in October 2008 at which time it 
was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Veteran's service treatment records are unavailable for 
review and are presumed destroyed in a fire at the National 
Personnel Records Center in St. Louis, Missouri, in 1973.  In 
a case such as this, VA has a heightened duty to assist a 
veteran when his service treatment records are missing though 
no fault of his own.  Hayre v. West, 188 F.3d 1327, 1332 
(Fed. Cir. 1999).  This duty includes a heightened obligation 
to explain the findings and conclusions, and carefully 
consider the benefit-of-the-doubt rule.  Id; see also Pruitt 
v. Derwinski, 2 Vet. App. 83, 85 (1992).  



 Residuals of a Collarbone Fracture

The Veteran asserts that he fractured his collarbone while 
playing football in Manheim, Germany, in October 1958.  He 
states that he was hospitalized for one night following the 
injury and was placed in a body cast from his waist to his 
neck for several weeks.  

Postservice medical evidence shows treatment for the 
Veteran's neck and shoulder beginning in 1998.  This evidence 
includes records from the Social Security Administration 
(SSA) showing that the Veteran was awarded disability 
benefits, effective in March 1999, for degenerative disc 
disease of the cervical spine and AC (acromioclavicular) 
joint arthritis and impingement.  The majority of these 
records relate the Veteran's neck and shoulder problems, as 
well as his early retirement in March 1999, to a work-related 
injury in September 1998 when he was hit in the back by a 
forklift.  His reported work history included working 13 
years (from July 1986 to March 1999), as a dockman in a 
warehouse loading merchandise onto trailers by hand.  

In regard to nexus opinion evidence, the Veteran underwent a 
VA examination in May 2009.  The examiner, after reviewing 
the Veteran's claims file and examining the Veteran, remarked 
that while it was true that there was evidence of mild AC 
joint degenerative changes, as per x-ray findings, and as per 
bone scan report of May 2008, and the location of the 
Veteran's reported pain would support the diagnosis of AC 
joint arthropathy occurring at least partially as a result of 
the Veteran's report of prior trauma to this area, he went on 
to state that absent documentation regarding the service-
connected injury from the Veteran and absent any other 
documentation between his time in service in the 1950s and 
1998 when he had the work-related right shoulder and neck 
injury, it would be only mere speculation to conclude that 
his current right shoulder condition was a direct result of 
his reported service-connected clavicle fracture.  

The law provides that once VA undertakes the effort to 
provide an examination, it must provide an adequate one or, 
at a minimum, notify the claimant why one will not or cannot 
be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  Accordingly, due to the speculative nature of the 
opinion above, and in view of the Board's heightened duty 
attendant to this case, a new opinion must be obtained.  That 
is, a VA examiner should specifically be asked to render an 
opinion as to the likelihood, i.e., whether there is a 50 
percent degree of probability or higher, that the Veteran's 
present neck and shoulder diagnoses are related to the 
claimed collarbone injury in service in 1958.  This is 
especially pertinent when considering a February 1999 private 
medical record containing a clinical impression of 
"significant neck pain secondary to cervical spondylitic 
disease which has been aggravated by [the Veteran's] work-
related injury".  This suggests that the Veteran had 
cervical spondylitis prior to the 1998 work-related injury.  

Bilateral Hearing Loss and Tinnitus

The Veteran contends that he has had hearing loss and 
tinnitus ever since service when a sergeant unloaded a rifle 
clip of blanks next to his ear while they were out on a 
maneuver.  Similar to the examination report noted above, a 
VA audiological examiner in May 2009 stated that he was 
unable to opine on this claim because to do so would mean 
resorting to mere speculation.  Thus, in light of the 
Veteran's assertions of inservice acoustic trauma and 
continuous hearing loss and tinnitus symptoms ever since, and 
current existence of the claimed disorders (see May 2009 VA 
audiological examination report), as well as the heightened 
duty attendant to the case, a remand is required for VA to 
obtain another medical opinion.  The purpose of this request 
is to determine the likely etiology of the Veteran's 
bilateral hearing loss and tinnitus and resolve these pending 
claims for service connection.  

The Board regrets that a remand of this matter will further 
delay a final decision in the claims on appeal, but finds 
that such action is necessary to ensure that the appellant is 
afforded full due process of law.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

Prior to the examination, any outstanding records of 
pertinent medical treatment should be obtained and added to 
the record.



Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all 
medical providers who have treated him for 
his neck and shoulder problems as well as 
for hearing loss or tinnitus since 
service.  After receiving this information 
and any necessary releases, contact the 
named medical providers and obtain copies 
of the related medical records which are 
not already in the claims folder.

2.  Schedule the Veteran for a VA 
examination by a physician to determine 
the nature and likely etiology of his 
claimed residuals of a collarbone 
fracture.  The claims folder must be 
provided to and pertinent documents 
therein reviewed by the examiner in 
conjunction with the examination, to 
include the records from SSA.  Current 
cervical and shoulder diagnoses should be 
identified and the examiner should provide 
an opinion as to whether it is at least as 
likely as not (50 percent degree of 
probability or greater) that any current 
cervical and shoulder diagnoses are 
related to service, to include the 
purported collarbone fracture in 1958.

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
likely etiology of his claimed hearing 
loss and tinnitus.  The claims folder must 
be provided to and pertinent documents 
therein reviewed by the examiner in 
conjunction with the examination.  The 
examiner should conduct an audiological 
evaluation, including speech recognition 
testing.  The examiner should also make 
note of any history of noise exposure 
prior to and following service.  If 
current hearing loss and/or tinnitus are 
identified, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent degree of 
probability or greater) that any current 
hearing loss or tinnitus was incurred in 
service, or is the result of exposure to 
acoustic trauma during the Veteran's 
period of service.

4.  Thereafter, review the Veteran's 
claims for entitlement to service 
connection for residuals of a collarbone 
fracture, bilateral hearing loss and 
tinnitus.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case to the Veteran and 
his representative, and provide an 
opportunity to respond, before the case is 
returned to the Board.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

